Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 1 of 22




                                       Exhibit 7
                       Case 20-10343-LSS             Doc 3265-8        Filed 05/06/21         Page 2 of 22


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
          DELAWARE BSA, LLC,1
                                                                     (Jointly Administered)
                                     Debtors.


                                 SEXUAL ABUSE SURVIVOR PROOF OF CLAIM

        This Sexual Abuse Survivor Proof of Claim must be submitted and received by 5:00 p.m. (Eastern Time)
on November 16, 2020. Please carefully read the following instructions included with this SEXUAL ABUSE
SURVIVOR PROOF OF CLAIM and complete ALL applicable questions to the extent of your knowledge or
recollection. If you do not know the answer to an open-ended question, you can write “I don’t recall” or “I don’t
know.” If a question does not apply, please write “N/A.” If you are completing this form in hard copy, please
write or type clearly using blue or black ink.

       The Sexual Abuse Survivor Proof of Claim must be delivered to Omni Agent Solutions, the Court-
approved claims and noticing agent (the “Claims Agent”), by either:

        (i)        Hand delivery, first class mail, or courier the original proof of claim to: BSA Abuse Claims
                   Processing, c/o Omni Agent Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367,
                   so that it is received on or before November 16 , 2020 at 5:00 p.m. (Eastern Time);2 or

        (ii)       Electronically using the interface available at: www.OfficialBSAClaims.com on or before
                   November 16, 2020 at 5:00 p.m. (Eastern Time).

        Sexual Abuse Survivor Proofs of Claim sent by email or facsimile transmission will not be accepted.

       “You” and/or “Sexual Abuse Survivor” refers to the person asserting a Sexual Abuse Claim against the
Boy Scouts of America (“BSA”) related to the Sexual Abuse Survivor’s sexual abuse. For this claim to be valid,
the Sexual Abuse Survivor must sign this form. If the Sexual Abuse Survivor is deceased or incapacitated, the
form must be signed by the Sexual Abuse Survivor’s representative or the attorney for the Sexual Abuse
Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be signed by the survivor’s parent or
legal guardian or attorney. Any Sexual Abuse Survivor Proof of Claim signed by a representative or legal
guardian must attach documentation establishing such person’s authority to sign the claim for the Sexual Abuse
Survivor.

                                             Who Is a Sexual Abuse Survivor?


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
Lane, Irving, Texas 75038.
2
 If you are mailing your Sexual Abuse Survivor Proof of Claim, do not attach original documents with your Sexual Abuse Survivor
Proof of Claim.
                                                           Page 1 of 16
                   Case 20-10343-LSS          Doc 3265-8      Filed 05/06/21     Page 3 of 22


       For purposes of this Sexual Abuse Survivor Proof of Claim, the term Sexual Abuse Survivor refers to a
person who was sexually abused before turning eighteen (18) years of age.

                         Who Should File a Sexual Abuse Survivor Proof of Claim?

       This Sexual Abuse Survivor Proof of Claim is only for people who were sexually abused before turning
eighteen (18) years of age and where the sexual abuse (defined below) occurred on or before February 18, 2020.
This Sexual Abuse Survivor Proof of Claim is the way you assert an unsecured claim against BSA seeking
damages based on Scouting-related sexual abuse. Any person asserting a claim based on anything other than
childhood sexual abuse should use the General Proof of Claim form (official bankruptcy form 410).

                                             What Is Sexual Abuse?

        For the purposes of this Sexual Abuse Survivor Proof of Claim, sexual abuse means, with respect to a
child under the age of eighteen (18) at the time of the sexual abuse, sexual conduct or misconduct, sexual abuse
or molestation, sexual exploitation, sexual touching, sexualized interaction, sexual comments about a person’s
body, or other verbal or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of
whether or not such behavior was itself sexual or against the law, and regardless of whether the child thought the
behavior was sexual abuse at the time. Sexual abuse includes behavior between a child and an adult and between
a child and another child, in each instance without regard to whether such activity involved explicit force, whether
such activity involved genital or other physical contact, and whether the child associated the abuse with any
physical, psychological, or emotional harm. It involves behaviors including penetration or fondling of the child’s
body, other body-on-body contact, or non-contact, behaviors such as observing or making images of a child’s
naked body, showing or making pornography, or having children behave in sexual behavior as a group.

        If you have a claim arising from sexual abuse and you were at least eighteen (18) years of age at the time
the sexual abuse began or if you have a claim arising from other types of abuse, including non-sexual physical
abuse, non-sexual emotional abuse, bullying or hazing, you should consult the Notice of Deadlines Requiring
Filing of Proof of Claim and file a General Proof of Claim (Official Bankruptcy Form 410).

       For the avoidance of doubt, if you have a claim for sexual abuse and you were a child under the age of
eighteen (18) when the sexual abuse began you must complete this form.

                       You May Wish to Consult an Attorney Regarding This Matter.

        You may also obtain information from the Claims Agent by: (1) calling toll free at 866-907-2721,
(2) emailing at BSAInquiries@omniagnt.com, or (3) visiting the case website at www.OfficialBSAClaims.com
(do not contact the Claims Agent for legal advice).

                                         What If I Don’t File on Time?

        Failure to complete and return this Sexual Abuse Survivor Proof of Claim by November 16, 2020
at 5:00 p.m. (Eastern Time) may result in your inability to vote on a plan of reorganization and/or to receive
a distribution from this bankruptcy for sexual abuse related to BSA.

 Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or
 both. 18 U.S.C. §§ 152, 157 and 3571.

                                        PART 1: CONFIDENTIALITY

                                                    Page 2 of 16
                   Case 20-10343-LSS        Doc 3265-8      Filed 05/06/21    Page 4 of 22


        Unless you indicate below, your identity and your Sexual Abuse Survivor Proof of Claim will be kept
confidential, under seal, and outside the public record. However, information in this Sexual Abuse Survivor
Proof of Claim will be confidentially provided, pursuant to Court-approved guidelines, to the Debtors, the
Debtors’ counsel and retained advisors, certain insurers of BSA, the Tort Claimants’ Committee, counsel to the
Ad Hoc Committee of Local Councils (with personally identifiable information redacted), individual Local
Councils solely with respect to Sexual Abuse Claims asserted against them, attorneys at the Office of the United
States Trustee for the District of Delaware, the Future Claimants’ Representative, the Court, and confidentially
to such other persons that the Court determines need the information in order to evaluate the claim. Information
in this Sexual Abuse Survivor Proof of Claim may be required to be disclosed to governmental authorities under
mandatory reporting laws in many jurisdictions.

       This Sexual Abuse Survivor Proof of Claim (along with any accompanying exhibits and
attachments) will be maintained as confidential unless you expressly request that it be publicly available
by checking the “public” box and signing below.

        PUBLIC: I want my identity and this Sexual Abuse Survivor Proof of Claim (together with any exhibits
        and attachments) to be made part of the official claims register in these cases. My claim will be
        available for review by any and all members of the public.

 Signature:    ____________________________________________________________

 Print Name:    ____________________________________________________________



                                PART 2: IDENTIFYING INFORMATION

   A.   Identity of Sexual Abuse Survivor




                                                  Page 3 of 16
                    Case 20-10343-LSS     Doc 3265-8     Filed 05/06/21   Page 5 of 22




  B.    If you have hired an attorney relating to the sexual abuse described in this Sexual Abuse
        Survivor Proof of Claim, please provide his or her name and contact information:

Law Firm Name:          Pfau Cochran Vertetis Amala PLLC
Attorney’s Name:        Michael T. Pfau
Number and Street:      403 Columbia St. Ste. 500
City:     Seattle                           State:     Washington     Zip Code:          98104
Country (not USA):      USA                 Email Address:            michael@pcvalaw.com
Telephone (Work):       (206) 462-4334      Fax No.:                  (206) 623-3624


           PART 3: BACKGROUND INFORMATION FOR SEXUAL ABUSE SURVIVOR




                                               Page 4 of 16
               Case 20-10343-LSS      Doc 3265-8      Filed 05/06/21   Page 6 of 22




E.   Involvement with Scouting:

      a. Have you ever been affiliated with Scouting and/or a Scouting program?

         Yes        No

      b. When were you involved with Scouting?
                                            Page 5 of 16
                   Case 20-10343-LSS          Doc 3265-8      Filed 05/06/21     Page 7 of 22


               I was involved in Scouting from approximately 1978 to 1984.

            c. What type of Scouting unit (i.e., troop) were you involved with?

                              Boy Scouts Troop #254_____________________________________________

                              Cub Scouts ________________________________________________________

                              Exploring Scouts ___________________________________________________

                              Sea Scouts ________________________________________________________

                              Venturing _________________________________________________________

                              Other (please explain your involvement with Scouting):

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________


                               PART 4: NATURE OF THE SEXUAL ABUSE

                                     (Attach additional sheets if necessary)

        For each of the questions listed below, please complete your answers to the best of your recollection.

         Note: If you have previously filed a lawsuit about your Scouting-related sexual abuse in state or federal
court, you may attach a copy of the complaint. If you have not filed a lawsuit, or if the complaint does not contain
all of the information requested below, you must provide the information below to the extent of your recollection.

        Please answer each of the following questions to your best ability. If you do not know or recall, please so
indicate.

       If you are the survivor of sexual abuse by more than one sexual abuser, please respond to each of the
questions in this Part 4 for each sexual abuser.

   A.    Please answer “Yes” or “No” to each of the following:

          i.    Were you sexually abused by more than one person?        Yes         No

         ii.    Were you sexually abused in more than one state?         Yes         No

   B.    Please name each person who sexually abused you in relation to your involvement in Scouting.
         (“Scouting” includes Cub Scouts, Boy Scouts, Exploring Scouts, Sea Scouts and Venturing.)


                                                    Page 6 of 16
                  Case 20-10343-LSS         Doc 3265-8       Filed 05/06/21    Page 8 of 22


        If you do not remember the name of the sexual abuser(s), provide as much identifying information about
        the sexual abuser(s) that you can recall, such as their approximate age and their relationship to Scouting
        (e.g., the Scoutmaster of Troop 100, another Troop member of Troop 200, camp staff member, etc.).

        I was sexually abuse by Marcus Fleming Bumgarner who was an Assistant Scoutmaster of Troop

        262 while I was involved in Scouting as described above.


   C.   Other than the sexual abuser(s), please identify any person(s) you can remember who were leaders or
        other adults involved in your Scouting unit or the camp(s) you attended.

        I recall the following people were leaders or other adults involved in my Scouting unit or the camps

        I attended:                                                                .


   D.   What was each sexual abuser’s position, title, or relationship to you in Scouting (check all that apply)?

                 Adult Scout leader in my Scouting unit

                 Adult Scout leader not in my Scouting unit

                 Youth Scout in my Scouting unit

                 Youth Scout not in my Scouting unit

                 Camp personnel (e.g., camp staff) not in my Scouting unit

                 I don’t know

                  Other (please explain why you believe the person(s) who sexually abused you had a
              relationship with Scouting):

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

   E.   Where were you at the time you were sexually abused (city, state, territory and/or country)?

        At the time of the abuse I was in Patterson, Caldwell County, North Carolina.

   F.   What was the type of Scouting you were involved with during the sexual abuse (check all that apply)?

                  Boy Scouts

                  Cub Scouts

                  Exploring Scouts

                  Venturing
                                                   Page 7 of 16
                  Case 20-10343-LSS        Doc 3265-8       Filed 05/06/21    Page 9 of 22


                  Sea Scouts

                  Other (please explain why you believe you had a connection to Scouting during the sexual
                  abuse):

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

   G.   What was the Scouting unit number and physical location (city, state, territory and/or country) of the
        Scouting unit(s) or provisional troop you were in during the time of the sexual abuse?

        At the time of the abuse, I was in Boy Scout Troop 254 located in Lenoir, North Carolina.

   H.   What was the name and location (city, state, territory and/or country) of the organization that chartered
        or sponsored your Scouting unit, including the organization that hosted meetings of your Scouting unit,
        during the time of the sexual abuse (e.g., church, school, religious institution, or civic group)?

        (Note that such organizations are not currently parties to the bankruptcy so if you believe you may have
        a claim against any such organization you must take additional action to preserve and pursue any such
        claim.)

        I believe the organization that sponsored or chartered my Scouting unit was the First United

        Methodist Church located in Lenoir, North Carolina.


   I.   What was the name of the BSA Local Council(s) affiliated with your Scouting unit(s), any Boy Scout
        camp or other Scouting activity during the time of the sexual abuse?

        (Note that such BSA Local Councils are not currently parties to the bankruptcy so if you believe you
        may have a claim against any such BSA Local Council(s) you must take additional action to preserve
        and pursue any such claim.)

        I believe the BSA Local Council affiliated with my Scouting unit was the Piedmont Council.

   J.   In which of the following places did the sexual abuse take place? Check all that apply.

                  At or in connection with a Scout meeting.

                  At or in connection with a Scout camp.

                  At or in connection with another Scouting-related event or activity (please explain): Scout

                  camping trip

                  Other (please explain – for example, schools, churches, cars, homes or other locations):

                  __________________________________________________________________________

                                                  Page 8 of 16
                Case 20-10343-LSS         Doc 3265-8       Filed 05/06/21    Page 10 of 22


                 __________________________________________________________________________

                 __________________________________________________________________________

  K.   When did the first act of sexual abuse take place? If you do not remember the calendar date, what school
       grade were you in at the time and what season of the year was it (spring, summer, fall, winter), and what
       age were you when it started? If the sexual abuse took place over a period of time, please state when it
       started and when it stopped. If you were sexually abused by more than one sexual abuser indicate when
       the sexual abuse by each of the sexual abusers started and stopped.

       I believe the sexual abuse occurred in approximately 1979. I was approximately 12 years old at

       the time of the abuse.


  L.   Please describe what happened to you. You can provide a description in your own words and/or use the
       checkboxes below.

        i.   About how many times were you sexually abused?

                 I was sexually abused once.

                 I was sexually abused more than once.

       If you were sexually abused more than once, please state how many times (if you recall):

__________________________________________________________________________________________

  M.   Please describe what happened to you. You can provide a description in your own words and/or use the
       checkboxes below. (Check all that apply.) Please note that the boxes are not meant to limit the
       characterization or description of your sexual abuse.

        i.   What did the sexual abuse involve?

                The sexual abuse involved touching outside of my clothing.

                 The sexual abuse involved touching my bare skin.

                 The sexual abuse involved fondling or groping.

                 The sexual abuse involved masturbation.

                 The sexual abuse involved oral copulation / oral sex.

                 The sexual abuse involved the penetration of some part of my body.

       ii.   Did any of the following occur in connection with the sexual abuse:

                 The acts of sexual abuse against me also involved other youth.

                 The sexual abuse involved photographs or video.

                 Even though I did not want it, my body responded sexually to the sexual abuse.
                                                  Page 9 of 16
         Case 20-10343-LSS         Doc 3265-8       Filed 05/06/21    Page 11 of 22


          The sexual abuse involved actual or implied threats of violence or other adverse
          consequences if I disclosed the sexual abuse.

          The sexual abuse involved gifts, privileges, experiences, and other rewards or bribes in
          addition to the activities and awards normally part of Scouting.

          The sexual abuser(s) made my family think they could be trusted.

          At the time of the sexual abuse, my family or I had significant financial, social, behavioral
          or other challenges.

If you wish to provide a narrative, please describe the sexual abuse in as much detail as you can recall
in the lines below. You may attach additional pages if needed.

When I was about 12 years old, my Troop went on a camping trip with several other Troops in

Caldwell County, North Carolina. I was in Troop 254, and Mark Bumgarner was an Assistant

Scoutmaster for Troop 262. _____________________ _____________________ _______________


The day before the camping trip, I was out in my yard and Bumgarner came by. He told me that

he had pornographic magazines and that he wanted me and my friend                                to sleep

in his tent during the camping trip. I had never met him before, but I remember I felt very special

that a 20-year-old Assistant Scoutmaster expressed interest in me. _____________________ _____


The camping trip was for a weekend. I remember we got there on Friday, and on Saturday we

went swimming and did various activities to earn the camping and environmental science merit

badges. On the second night, Bumgarner invited me and                into his tent. He sat in between me

and          and brought out the pornographic magazines. I had never seen such a graphic

pornographic magazine before. While Bumgarner was talking about the magazines, he started

heavily rubbing my penis over my pants. Then he took off my shirt and unzipped my pants. I

remember I was so confused and afraid. He put his hands in my underwear and started

masturbating me until I ejaculated. I had never felt anything like that before. After Bumgarner

finished with me, he then started rubbing           ’s penis over his pants. The next thing I remember

we fell asleep and woke up in the tent. _____________________ _____________________ _______


                                          Page 10 of 16
              Case 20-10343-LSS        Doc 3265-8       Filed 05/06/21    Page 12 of 22


     The next morning I knew that what happened was not right. I was terrified and ashamed, and

     told a Scout leader that Bumgarner masturbated me in his tent the previous night. I believe I

     reported the abuse to either

                                                                       _____________________ _________




                                       ____________________ _____________________ ____________


N.   Did you or anyone on your behalf tell anyone involved in Scouting about the sexual abuse at or about
     the time of the sexual abuse? Yes            No

O.   Did you or anyone on your behalf report the sexual abuse to law enforcement or investigators at or about
     the time of the sexual abuse? Yes              No

P.   If you can remember anyone you may have ever told about the sexual abuse at the time, including anyone
     involved with Scouting, friends, relatives, and/or law enforcement, please list their name and when you
     told them.

     I believe I told the following people at the time of the abuse:


     I believe I told the following people after the abuse was over:




Q.   Did you have any relationship with your sexual abuser outside of Scouting? Check all that apply:

              Religious organization leader, member, volunteer

              Family member or relative

              Coach/athletics

              Teacher

              Neighbor

              Other (please explain and add any other information you remember to the categories above):
                                              Page 11 of 16
                  Case 20-10343-LSS         Doc 3265-8      Filed 05/06/21    Page 13 of 22


        I did not have a relationship with Mark Bumgarner outside of Scouting.

   R.    Are you aware of anyone who knew about the sexual abuse?

         I believe the other Scout                     was also sexually abused by Bumgarner. Additionally,

         according to BSA’s Ineligible Volunteer Files, Bumgarner was reported to BSA for sexually

         abusing other children in approximately 1978. Other people who know about the abuse are listed

         in Question “P” (people I have told about the abuse).



                                 PART 5: IMPACT OF SEXUAL ABUSE

                                     (Attach additional pages if necessary)

       (If you currently cannot describe any harm you have suffered on account of the sexual abuse, you
may omit this section for now. However, you may be asked to provide the information requested at a later
date.)

   A.    Please describe how you were impacted, harmed, damaged, or injured in ways that you now connect as
         being related to the sexual abuse you described above. (Check all that apply.) You can provide a
         description in your own words and/or use the checkboxes below. Please note that the boxes are not
         meant to limit the characterization or description of the impact(s) of your sexual abuse.

                  Psychological / emotional health (including depression, anxiety, feeling numb, difficulty
                  managing or feeling emotions including anger)

                  Post traumatic stress reactions (including intrusive images, feelings from the abuse, numbing
                  or avoidance behaviors)

                  Physical health (including chronic disease, chronic undiagnosed pain or physical problems)

                  Education (including not graduating high school, being unable to finish training or education)

                  Employment (including difficulties with supervisors, difficulty maintaining steady
                  employment, being fired from jobs)

                  Intimate relationships (including difficulty maintaining emotional attachments, difficulty with
                  sexual behavior, infidelity)

                  Social relationships (including distrust of others, isolating yourself, not being able to keep
           healthy relationships)

                  Alcohol and/or substance abuse (including other addictive behavior such as gambling)

                  Other (please explain and add any other information you remember to the categories above)



                                                  Page 12 of 16
         Case 20-10343-LSS        Doc 3265-8      Filed 05/06/21    Page 14 of 22


If you wish to provide a narrative, please describe how you were impacted, harmed, damaged, or injured
in ways that you now connect as being related to the sexual abuse you described above in as much detail
as you can recall in the lines below. You may attach additional pages if needed.

After the abuse, I developed anxiety, which peaked when I was about 19 years old and into my

twenties. I was afraid of being around a lot of people and felt uncomfortable with who I was as a

person. I was insecure and had low-self-esteem. If I ever had to get in front of a group, I would

run away, whether it was class, church, any organization or club. My fear of being in large groups

would cause me to have panic attacks. I struggled with this fear throughout my whole life. At

work,                                                                   Otherwise, I could not make

it through the meeting.                      I suddenly want to leave a job for no reason when I get

to a certain point.

                            ____________________ _____________________ ________________


I also become very anxious in small places. If I find myself in a small place, I feel unsafe, start

sweating, and escape right away. Looking back, I believe this is related to how I was sexually abuse

in that small tent. _____________________ _____________________ _____________________ ___


My anxiety has also caused me to isolate myself.                                           I felt like I

didn’t fit in and started drinking alcohol and doing drugs.




                                                                                      _____________


After the abuse, I developed trust issues.



                                                                               ___________________




                                        Page 13 of 16
        Case 20-10343-LSS       Doc 3265-8      Filed 05/06/21     Page 15 of 22


The abuse has affected my relationship with my parents.

                                                      When I found out that the Piedmont Council

already had reports of Bumgarner sexually abusing boys before he abused me, I felt betrayed.




                                                                         _____________________




                                      Page 14 of 16
             Case 20-10343-LSS         Doc 3265-8      Filed 05/06/21     Page 16 of 22




                            PART 6: ADDITIONAL INFORMATION

A.   Prior Litigation.

     i.   Was a lawsuit regarding the sexual abuse you have described in this Sexual Abuse Survivor Proof
          of Claim filed by you or on your behalf.
          Yes        No      (If “Yes,” you are required to attach a copy of the complaint.)
B.   Prior Bankruptcy Claims. Have you filed any claims in any other bankruptcy case relating to the
     sexual abuse you have described in this Sexual Abuse Survivor Proof of Claim? Yes   No       (If
     “Yes,” you are required to attach a copy of any completed claim form.)

C.   Payments. Have you received any payments related to the sexual abuse you have described in this
     Sexual Abuse Survivor Proof of Claim from any party, including BSA?      Yes        No

     i.    If yes, how much and from whom? ________________________________________________

D.   Current Bankruptcy Case. Are you currently a debtor in a bankruptcy case?        Yes      No

     i.    If yes, please provide the following information:

           Name of Case: ___________________________ Court: _______________________________

           Date filed: _______________________________ Case No._____________________________

           Chapter: 7      11     12        13      Name of Trustee:______________________________

                [Signature page follows – you must complete and sign the next page]




                                             Page 15 of 16
                  Case 20-10343-LSS        Doc 3265-8       Filed 05/06/21   Page 17 of 22




                                                SIGNATURE

        To be valid, this Sexual Abuse Survivor Proof of Claim must be signed by you. If the Sexual Abuse
Survivor is deceased or incapacitated, the form must be signed by the Sexual Abuse Survivor’s representative or
the attorney for the Sexual Abuse Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be
signed by the Sexual Abuse Survivor’s parent or legal guardian, or the Sexual Abuse Survivor’s attorney. (Any
form signed by a representative or legal guardian must attach documentation establishing such person’s authority
to sign this form for the Sexual Abuse Survivor.)

Penalty for presenting a fraudulent claim is a fine of up to $500,000 or imprisonment for up to 5 years, or
both. 18 U.S.C. §§ 152, 157 and 3571.

Check the appropriate box:

       I am the Sexual Abuse Survivor.

       I am the Sexual Abuse Survivor’s attorney, guardian, kinship (or other authorized) caretaker, executor,
       or authorized representative.

      Other (describe):
______________________________________________________________________________________

I have examined the information in this Sexual Abuse Survivor Proof of Claim and have a reasonable
belief that the information is true and correct.

I declare under penalty of perjury that the foregoing statements are true and correct.




                                                  Page 16 of 16
Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 18 of 22
Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 19 of 22
Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 20 of 22
Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 21 of 22
Case 20-10343-LSS   Doc 3265-8   Filed 05/06/21   Page 22 of 22
